                                                             JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11
12   BRANDON PETE RIVERA,                  ) No. 5:18-cv-01995-GW (JDE)
                                           )
13                                         )
                       Plaintiff,          ) JUDGMENT
14                                         )
                  v.                       )
                                           )
15   COMMISSIONER OF SOCIAL                )
     SECURITY,                             )
16                                         )
                                           )
17                     Defendant.          )
                                           )
18                                         )
19
           Pursuant to the Order Accepting Findings and Recommendations of the
20
     United States Magistrate Judge,
21
           IT IS HEREBY ADJUDGED that this action is dismissed with
22
     prejudice.
23
24   Dated: May 18, 2021
25                                            ______________________________
26                                            GEORGE H. WU
                                              United States District Judge
27
28
